Allowable Subject Matter
Claims 1-8, 10, 14-17 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record Mohan (USPN 4,917,938), Dubost (US 2012/0234110), and Kamaraj (US 2012/0292446) while broadly teaching the limitations of the presently claimed invention, do not teach or suggest the combination of limitations as presently claimed in claim 1.  	Specifically, none of Mohan, Dubost, and Kamaraj, when considered alone or in combination, teach or reasonably suggest a composite structure comprising: a composite body having an outer surface, wherein the composite body is elongated along a span axis; and a detection layer connected to the outer surface of the composite body, the detection layer comprising a plurality of strips, each strip of the plurality of strips extending from a first extension member to a second extension member of the detection layer, each strip of the plurality of strips having a length, said first extension member and said second extension member extending along a longitudinal axis of the detection layer and being spaced from each other by a distance approximately equal to the length, wherein each strip of the plurality of strips: comprises a plurality of glass fibers embedded in a matrix material, is elongated along a detection axis, the detection axis being substantially aligned with the span axis, is spaced a non-zero distance apart from adjacent strips of the plurality of strips such that a discontinuity is defined between adjacent strips of the plurality of strips, and has a width that is approximately equal to the non-zero distance between each strip of the plurality of strips.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783